DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 10/20/2022.
In the instant Amendment: Claims 1, 3, 4, 8, 9, 10 have been amended and claims 1 is an independent claim. Claims 1-14 have been examined and are pending. This Action is made FINAL.          
Response to Arguments
Applicants' arguments in the instant Amendment, filed on 10/20/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant Argues: Uhr does not disclose “receiving, from a requester via the Internet, a request related to a re- quested user identifier; in response to the request: searching the DBMS for a matching user entry containing the re- quested user identifier, extracting from the matching user entry the public key, and transmitting the extracted public key to the requester” of amended claim 1.  See Remarks at 7-8. 
The examiner respectfully disagrees because these arguments are not persuasive. 
Applicant’s argument with respect to aforementioned claim limitations is in the context of amended claim that requires “where the requested user identifier is associated with a user other than the requester.” Id. at 8. However, in regards to “where the requested user identifier is associated with a user other than the requester,” the new secondary prior art Prasad describes that “[a]fter the genesis account is created, the device corresponding to the administrative account can contact one or more devices associated with peer accounts based on the particular configuration of the blockchain network . Specifically, step 304 includes creating a job for obtaining approval for a particular request ( or one or more sub requests ) , and step 306 includes triggering ( in response to the newly - created job ) execution of a consensus protocol among the devices / systems within the given blockchain network.” See Prasad ¶¶ [0033, [0040] (emphasis added). In other words, Prasad teaches “where the requested user identifier is associated with a user other than the requester.” Thus, the combination of Uhr and Prasad describes a consensus-based block-chain network where one user can request and receive information about devices associated with other relevant users of a transaction, and therefore teaches the aforementioned claim limitations of amended claim 1. 
In conclusion, applicant’s argument is unpersuasive and the rejection of claim 1 is maintained. 
Applicants’ argument with respect to amended claim 1 has been considered but are moot in view of the new ground(s) of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 
 Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/08/2022 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-7, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Uhr et al. (“Uhr,” US 20180227293, published Aug. 9, 2018) in view of Prasad et al. (“Prasad,” US 20200136803, published April 30, 2020). 
Regarding claim 1, Uhr discloses a method for facilitating cryptographic communication via the Internet, comprising: 
registering a plurality of users in a database management system (DBMS) residing on at least one computing server accessible via the Internet, said registering comprising for each such user (Uhr FIG. 1, [0046], [0047]. To this end, the blockchain-based-certificate issuance request server 200 has a DB unit 210, which includes a member-specific user identification information DB 211 in which the identification information of the user operating the user terminal 100 is stored and also in which the identification information of a user corresponding to the blockchain-based-certificate-issuance-specific personal information is stored. The blockchain-based-certificate issuance request server 200 matches the transmitted blockchain-based-certificate-issuance-specific personal information [e.g., user's name, the user's date of birth, the user's phone number, and the user's email as provided with user’s mobile phone capable of internet access,  see [0044],  [0088]] to the member-specific user identification information DB 211.):
(a) receiving a user identifier associated with the user, (b) receiving a public key from the user (Uhr FIG. 1, [0042]. First, the user terminal 100 is a terminal member configured to generate a certificate-specific public key and a certificate-specific private key and transmit blockchain-based-certificate-issuance-specific personal information composed of the certificate-specific public key, which is one of the generated keys, and user identification information needed to issue a blockchain-based certificate to the blockchain-based-certificate issuance request server 200, which will be described below. Here, the blockchain-based-certificate-issuance-specific personal information is information that includes a user's name, date of birth, phone number, and email.), 
(c) verifying the user has control over a communications account corresponding to the user identifier, (d) storing, in a user entry in the DBMS, the user identifier and the public key (Uhr FIGs 1, 7, [0046]-[0047], [0075]. To this end, the blockchain-based-certificate issuance request server 200 has a DB unit 210, which includes a member-specific user identification information DB 211 in which the identification information of the user operating the user terminal 100 is stored and also in which the identification information of a user corresponding to the blockchain-based-certificate-issuance-specific personal information is stored. The blockchain-based-certificate issuance request server 200 matches the transmitted blockchain-based-certificate-issuance-specific personal information [which includes a public key, see [0042]]to the member-specific user identification information DB 211. First , in order to use the bitcoin having the afore mentioned payment characteristics , a bitcoin user joins a bitcoin exchange ( e . g . , www . coinplug . com ) , opens an electronic wallet.), and 
(e) generating a user client certificate associated with the user (Uhr FIG. 7, [0104] – [0105]. The blockchain holding servers 400 record the transmitted public key record-specific transaction information and user verification-specific transaction information in the blockchain to complete issuance of a blockchain-based certificate (S180). When the issuance of the blockchain-based certificate is completed, the blockchain-based-certificate management server 300 notifies the user terminal 100 of the completion of the issuance of the blockchain-based certificate (S190).); 
receiving, from a requester via the Internet, a request related to a requested user identifier (Uhr FIG. 12, [0139] –[0140]. The user terminal 100 accesses the blockchain-based-certificate authentication request server 500 to request blockchain-based certification (S300). The blockchain-based-certificate authentication request server 500 extracts the designated user identification information of the user operating the user terminal 100 from the member-specific user identification information DB 511 according to the request for the blockchain-based certification of the user terminal 100 and transmits the designated user identification information to the blockchain-based-certificate management server 300 (S310).);
 in response to the request:
 searching the DBMS for a matching user entry containing the requested user identifier (Uhr FIG. 12, [0141]. The blockchain-based-certificate management server 300 matches the transmitted designated user identification information to the user-specific transaction search keyword information DB 311.), 
extracting from the matching user entry the public key (Uhr FIG. 12, [0145]. [T]he blockchain-based-certificate management server 300 operates the transaction processing engine 320 to extract a certificate-specific public key and user verification hash information from the transmitted public key record-specific transaction information and the user verification-specific transaction information (S370).), and 
transmitting the extracted public key to the requester (Uhr FIG. 12, [0149]. The blockchain-based-certificate authentication request server 500 calculates the hash value of the user verification hash information and the hash value of the preparatory user verification hash information and transmits the certificate-specific public key included in the authentication validity check signal to the user terminal 100 when the calculated hash values are equal to each other (S410).); 
creating a cryptographic chain on the computing server, said cryptographic chain comprising a plurality of chained records, each such chained record comprising data extracted from one of the user entries in the DBMS (Uhr [0140]. The blockchain-based-certificate authentication request server 500 extracts the designated user identification information of the user operating the user terminal 100 from the member-specific user identification information DB 511 according to the request for the blockchain-based certification of the user terminal 100 and transmits the designated user identification information to the blockchain-based-certificate management server 300 (S310) [For bit-coin blockchain transactions among peer users, see [0077] – [0078]].); 
providing access to the created cryptographic chain; downloading a copy of the created cryptographic chain to [an immutable, append- only blob] storage via a secure connection (Uhr [0073], [0077]-[0078]. Bitcoin has a structure in which there is no central apparatus for issuing and managing currency. Rather, bitcoin trading is performed by a peer-to-peer (P2P)-network-based distributed database on the basis of public key cryptography. [T]he bitcoin-payment-specific transaction information is recorded in the blockchain according to the authentication, and the bitcoin-payment-specific transaction information is propagated to other designated blockchain holding servers 400 at the next stage. Through such pyramidal propagation, the propagation is completed by propagating the bitcoin-payment-specific transaction information to all blockchain holding servers 400 having electronic wallets with the blockchain needed to perform a bitcoin payment [i.e., a secure communication protocol for bitcoin transactions].). 
Uhr does not explicitly disclose: where the requested user identifier is associated with a user other than the requester; an immutable, append-only blob storage. 
However, in an analogous art, Prasad discloses a method comprising: 
where the requested user identifier is associated with a user other than the requester (Prasad [0033], [0040]. After the genesis account is created , the device corresponding to the administrative account can contact one or more devices associated with peer accounts based on the particular configuration of the blockchain network . Specifically, step 304 includes creating a job for obtaining approval for a particular request ( or one or more sub requests ) , and step 306 includes triggering ( in response to the newly - created job ) execution of a consensus protocol among the devices / systems within the given blockchain network.); 
downloading a copy of the created cryptographic chain to an immutable, append- only blob storage (Prasad [0056]. These and other cloud - based systems in illustrative embodiments can include object stores such as Amazon S3 , GCP Cloud Storage , and Microsoft Azure Blob Storage .  [See Specification [0043] that explains that storage includes an Azure Blob Storage.]). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Prasad with the Uhr to include:  where the requested user identifier is associated with a user other than the requester ; downloading a copy of the created cryptographic chain to an immutable, append- only blob storage. One would have been motivated to provide users with a means for conducting a consensus based transaction among a peer network.  (See Prasad [0033].)
Regarding claim 3, Uhr and Prasad disclose the method of claim 1. Uhr further discloses where the request includes a purpose, and the purpose is to encrypt communications [exchanged between the user and the requester] (Uhr [0139], [0149]. The user terminal 100 accesses the blockchain-based-certificate authentication request server 500 to request blockchain-based certification (S300). The blockchain-based-certificate authentication request server 500 [ ] transmits the certificate-specific public key included in the authentication validity check signal to the user terminal 100.).  
Prasad discloses communications between the user and the requester (Prasad [0033], [0040]. After the genesis account is created , the device corresponding to the administrative account can contact one or more devices associated with peer accounts based on the particular configuration of the blockchain network . Specifically, step 304 includes creating a job for obtaining approval for a particular request ( or one or more sub requests ) , and step 306 includes triggering ( in response to the newly - created job ) execution of a consensus protocol among the devices / systems within the given blockchain network.). 
The motivation is the same as that of claim 1 above. 
Regarding claim 5, Uhr and Prasad disclose the method of claim 1. Uhr further discloses wherein the public key is a component of a public/private key pair generated by a computing device controlled by the user (Uhr [0048]. [T]he user terminal 100 operates the key generation engine 110 to generate the certificate-specific public key and the certificate-specific private key.). 
Regarding claim 6, Uhr and Prasad disclose the method of claim 5. Uhr further discloses wherein the private key component of the public/private key pair is retained on the user's computing device (Uhr [0096]. Then, the user terminal 100 stores the encrypted certificate-specific private key in the information storage unit 102.). 
Regarding claim 7, Uhr and Prasad disclose the method of claim 1. Uhr further discloses wherein the digital request is received via a secure connection (Uhr [0125]. Also, the blockchain-based-certificate authentication request server 500 transmits an encrypted certificate-specific public key, which is a certificate-specific public key encrypted on the basis of a user confirmation request message for requiring the user to enter the set password and photo image.). 
Regarding claim 10, Uhr and Prasad disclose the method of claim 1. Uhr further discloses further comprising during the registration step: receiving a user name and a user address from the user; obtaining, from a trusted external name-address information source, a trusted user name and a trusted user address for the user; and comparing the received user name and received user address against the trusted user name and the trusted user address (Uhr [0088] – [0089]. The user terminal 100 collects and processes the user's name, the user's date of birth, the user's phone number, and the user's email to generate blockchain-based-certificate-issuance-specific personal information and transmits the blockchain-based-certificate-issuance-specific personal information to the blockchain-based-certificate issuance request server 200 to request issuance of a blockchain-based certificate (S100). The blockchain-based-certificate issuance request server 200 matches the transmitted blockchain-based-certificate-issuance-specific personal information to a member-specific user identification information DB 211 and checks whether there is matching information (S110). [Note that an “address” can be an email address. See Specification [0045].]). 
Regarding claim 11, Uhr and Prasad disclose the method of claim 10. Uhr further discloses accepting the user identity as verified when the comparing step finds a substantive match of the received user name and the trusted user name, and also when the comparing step finds a substantive match of the received user address and the trusted user address (Uhr [0088] – [0089]. The user terminal 100 collects and processes the user's name, the user's date of birth, the user's phone number, and the user's email to generate blockchain-based-certificate-issuance-specific personal information and transmits the blockchain-based-certificate-issuance-specific personal information to the blockchain-based-certificate issuance request server 200 to request issuance of a blockchain-based certificate (S100). The blockchain-based-certificate issuance request server 200 matches the transmitted blockchain-based-certificate-issuance-specific personal information to a member-specific user identification information DB 211 and checks whether there is matching information (S110). [Note that an “address” can be an email address. See Specification [0045].]). 
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Uhr et al. (“Uhr,” US 20180227293, published Aug. 9, 2018) in view of Prasad et al. (“Prasad,” US 20200136803, published April 30, 2020) and Robison et al. (“Robison,” US 20200073657, published Mar. 5, 2020).
Regarding claim 2, Uhr and Prasad disclose the method of claim 10. Prasad further discloses 
wherein the cryptographic chain is created by a process executing on the computing server comprising: hashing each chained record (Prasad [0038]. In creating the block for the transaction in step 210 , the device / system 105-1 can implement the block to include [] a block hash , etc. The communication subsequently sent to the other devices / systems in the blockchain network can also include a hash of a broadcasting device's identifying information .). 
Uhr and Prasad do not explicitly disclose: signing each hashed chained record; hashing each signed hashed chained record with its preceding signed hashed chained record to form a chain of signed hashed chained records.
However, in an analogous art, Robison discloses a method comprising the steps of: signing each hashed chained record; hashing each signed hashed chained record with its preceding signed hashed chained record to form a chain of signed hashed chained records (Robinson FIG. 2, [0023]. The code digest 173, its code identifier 294 (index assigned to the new code digest 173 within the code repository 198), the developer's public key 292 and the signed hash 202-2 of the last block of the blockchain 175-1 are compiled (e.g., concatenated) into a compilation 206. The compilation 206 is then hashed into a hash digest 208 using a hash function, e.g., SHA-2 (Secure Hash Algorithm 2), MD5, or other cryptographic hash function. The hash digest 208 is then signed using the developer's private key 204 (that is paired with the developer's public key 292 made publicly available by the code repository 198) according to a digital signature algorithm, e.g., RSA or other digital signature algorithm, to generate a digital signature 209. The hash digest 208 and digital signature 209 comprise a signed hash 202-3 that is added in a block to the end of the blockchain 175-1. Contemporaneously, the new code digest 173 is added to the code repository 198 along with the addition of the new block to the developer's blockchain 175-1.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Robinson, Prasad and Uhr to include: signing each hashed chained record; hashing each signed hashed chained record with its preceding signed hashed chained record to form a chain of signed hashed chained records. One would have been motivated to provide users with a means for generating a secure chain of verifiable, signed and hash-linked records for a block-chain algorithm.  (See Robison [0023].)
Regarding claim 4, Uhr and Prasad disclose the method of claim 1. Robinson further discloses where the request includes a purpose, and the purpose is to verify a cryptographic signature of the user (Robinson [0011], [0037]. The method may proceed as follows in response to a request to load a code digest of the code digests into a memory of an information handling system: validating, using the public key, the integrity of the signed hash of the block associated with the requested code digest as a prerequisite to performing the request to load the code digest. At block 408, the loader 197 uses the developer's public key 292 to validate the depended code digest 173 by verifying the signature (e.g., signature 209 of FIG. 2) of the signed hash 202 of the block of the blockchain 175 associated with the depended code digest 173.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Robinson, Prasad and Uhr to include: signing each hashed chained record; hashing each signed hashed chained record with its preceding signed hashed chained record to form a chain of signed hashed chained records, to provide users with a means for generating a secure chain of verifiable, signed and hash-linked records for a block-chain algorithm.  (See Robison [0023].)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Uhr et al. (“Uhr,” US 20180227293, published Aug. 9, 2018) in view of Prasad et al. (“Prasad,” US 20200136803, published April 30, 2020) and Cohen et al. (“Cohen,” US 20060112280, published May 25, 2006). 
Regarding claim 8, Uhr and Prasad disclose the method of claim 1. Uhr and Prasad do not explicitly disclose: wherein the user identifier comprises an email address provided by the user and the user identity verification step comprises: emailing a prepared URL to the email address; and receiving a notification that the prepared URL was accessed within a specified period of time. 
However, in an analogous art, Cohen discloses a method comprising the steps of: wherein the user identifier comprises an email address provided by the user and the user identifier verifying step comprises: emailing a prepared URL to the email address; and receiving a notification that the prepared URL was accessed within a specified period of time (Cohen FIG. 11, [0139]-[0140]. The user may receive the URL via email, although other delivery methods are possible (step 1110). In addition, the URL may also be time-sensitive such that, if the user attempts to access the URL after a configurable expiration date, he may be prevented from completing the form. In response to the user clicking on the URL (step 1115), the matching server may transmit a request to the user for biometric authentication (step 1120).). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Cohen, Prasad and Uhr to include: wherein the user identifier comprises an email address provided by the user and the user identity verification step comprises: emailing a prepared URL to the email address; and receiving a notification that the prepared URL was accessed within a specified period of time. One would have been motivated to provide users with a means for notifying users a time-restricted period for initiating biometric authentication.  (See Cohen [0139].)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Uhr et al. (“Uhr,” US 20180227293, published Aug. 9, 2018) in view of Prasad et al. (“Prasad,” US 20200136803, published April 30, 2020) and Madams et al. (“Madams,” US 20060282528, published Dec. 14, 2006). 
Regarding claim 9, Uhr and Prasad disclose the method of claim 1. Uhr and Prasad do not explicitly disclose: wherein the user identifier comprises a phone number provided by the user, and the user identifier verifying step comprises: sending a code via an SMS text message to the phone number; and receiving the code via an Internet web page interface within a specified period of time. 
However, in an analogous art, Madams discloses a method comprising the steps of: wherein the user identifier comprises a phone number provided by the user, and the user identifier verifying step comprises step comprises: sending a code via an SMS text message to the phone number; and receiving the code via an Internet web page interface within a specified period of time (Madams [0027], [0129], [0132]. An SMS address is particularly useful as a reply address since it is unique to the device. A customer wanting to withdraw above a fixed amount from an ATM (i.e., >$300) will receive an SMS message with a particular OTP (one time PIN) on the user's client device (i.e., mobile phone, PDA, etc.) which will need to be entered into the ATM within a short period of time (e.g., three minutes) in order to complete the transaction. The SIM also stores data such as personal phone settings specific to the user and phone numbers [and] identity information on each SIM is generally unique.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Madam, Prasad and Uhr to include: wherein the user identifier comprises a phone number provided by the user, and the user identity verification step comprises: sending a code via an SMS text message to the phone number; and receiving the code via an Internet web page interface within a specified period of time. One would have been motivated to provide users with a means for using a time-restricted one-time password (OTP) as an additional authentication criteria (e.g., as a part of multi-factor authentication) for a user.  (See Madam [0129].)
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Uhr et al. (“Uhr,” US 20180227293, published Aug. 9, 2018) in view of Prasad et al. (“Prasad,” US 20200136803, published April 30, 2020) and Toomim et al. (“Toomim,” US 20090288150, published Nov. 19, 2009). 
Regarding claim 12, Uhr and Prasad disclose the method of claim 10. Uhr and Prasad do not explicitly disclose: accepting the user identity as verified when the comparing step finds a less than substantive match between the received user name and the trusted user name, or when the comparing step finds a less than substantive match between the received user address and the trusted user address, and the user accurately selects, via a web page interface, the received user name and the received user address from a set of displayed names and addresses. 
However, in an analogous art, Toomim discloses a method comprising the steps of: accepting the user identity as verified when the comparing step finds a less than substantive match between the received user name and the trusted user name, or when the comparing step finds a less than substantive match between the received user address and the trusted user address (Toomim FIG. 8 (step 222, user may have multiple chances at providing sufficiently correct answer to authentication questions/challenges), [0094]. Test each word in the guess. If the word in the guess has a Levenshtein (also commonly known as edit) distance from the word in the answer less than a threshold, and the word in the guess has not yet been matched to a word in the answer, label the word in the guess a “match” and continue to the next word in the answer. If no word matches, return “INCORRECT GUESS.” [Note that question can include any user knowledge or information, see [0211]].), and 
the user accurately selects, via a web page interface, the received user name and the received user address from a set of displayed names and addresses (Toomim FIGs. 8-10, [0177]. This interface is the same for both short proposed answers to shared knowledge questions and other types of tests. An example of an appropriate method for answering a shared knowledge question for the case of multiple choice questions is a group of radio buttons for selecting the correct answer from among a set of possible answers. [Note that question can include any user knowledge or information, see [0211]].). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Toomim, Prasad and Uhr to include: accepting the user identity as verified when the comparing step finds a less than substantive match between the received user name and the trusted user name. One would have been motivated to provide users with a limited number of chances to provide sufficiently correct answers to authentication challenges.  (See Toomim [0094].)
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Uhr et al. (“Uhr,” US 20180227293, published Aug. 9, 2018) in view of Prasad et al. (“Prasad,” US 20200136803, published April 30, 2020), Toomim et al. (“Toomim,” US 20090288150, published Nov. 19, 2009) and Kumar (“Kumar,” US 20210342850, filed May 1, 2020). 
Regarding claim 13, Uhr and Prasad disclose the method of claim 10. 
Toomim further discloses a method comprising the steps of: accepting the user identity as verified when the comparing step finds a less than substantive match between the received user name and the trusted user name, or when the comparing step finds a less than substantive match between the received user address and the trusted user address (Toomim FIG. 8 (step 222, user may have multiple chances at providing sufficiently correct answer to authentication questions/challenges), [0094]. Test each word in the guess. If the word in the guess has a Levenshtein (also commonly known as edit) distance from the word in the answer less than a threshold, and the word in the guess has not yet been matched to a word in the answer, label the word in the guess a “match” and continue to the next word in the answer. If no word matches, return “INCORRECT GUESS.” [Note that question can include any user knowledge or information, see [0211]].), and 
the user accurately selects, via a web page interface, either the received user name or the received user address from a set of displayed names and addresses (Toomim FIGs. 8-10, [0177]. This interface is the same for both short proposed answers to shared knowledge questions and other types of tests. An example of an appropriate method for answering a shared knowledge question for the case of multiple choice questions is a group of radio buttons for selecting the correct answer from among a set of possible answers. [Note that question can include any user knowledge or information, see [0211]].). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Toomim, Prasad and Uhr to include: accepting the user identity as verified when the comparing step finds a less than substantive match between the received user name and the trusted user name. One would have been motivated to provide users with a limited number of chances to provide sufficiently correct answers to authentication challenges.  (See Toomim [0094].)
Uhr, Prasad and Toomim do not explicitly disclose: and then extracting a trusted name, and a trusted address from a government-issued identification document and successfully matching the name or address that was not accurately selected.
However, in an analogous art, Kumar discloses a method comprising the step of: and then extracting a trusted name, and a trusted address from a government-issued identification document and successfully matching the name or address [that was not accurately selected] (Kumar FIG. 4, [0038]. In some examples, the verification policy engine 226 verifies the user's identity based on one or more of the provided user data points and/or values, including the user's name, the user's address, the user's phone number, current location data obtained from the user's device, and/or identification data from official or government documents, such as captured image data from the user's identification card, driver's license, passport, or the like.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Kumar, Toomim, Prasad and Uhr to include: and then extracting a trusted name, and a trusted address from a government-issued identification document and successfully matching the name or address. One would have been motivated to provide users with means to capture and submit an image of government ID (e.g., driver’s license) as a further proof of user identity for financial transactions.  (See Kumar [0038].)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Uhr et al. (“Uhr,” US 20180227293, published Aug. 9, 2018) in view of Prasad et al. (“Prasad,” US 20200136803, published April 30, 2020) and Kumar (“Kumar,” US 20210342850, filed May 1, 2020). 
Regarding claim 14, Uhr and Prasad disclose the method of claim 10. Uhr and Prasad do not explicitly disclose: extracting a trusted picture, an additional trusted name, and additional trusted address from a government-issued identification document; and accepting the user identity as verified when: -3-U.S. PATENT APPLICATION Attorney Docket No. Triple01US (1) the received user name substantively matches the additional trusted name, and the received user address substantively matches the additional trusted address; or (2) the received user name substantially matches the additional trusted name or the received user address substantially matches the additional trusted address, and the user successfully accesses a prepared URL from a geo-location corresponding to the additional trusted address. 
However, in an analogous art, Kumar discloses a method comprising the steps of: extracting a trusted picture, an additional trusted name, and additional trusted address from a government-issued identification document; and accepting the user identity as verified when: -3-U.S. PATENT APPLICATION Attorney Docket No. Triple01US (1) the received user name substantively matches the additional trusted name, and the received user address substantively matches the additional trusted address (Kumar FIG. 4, [0038]. In some examples, the verification policy engine 226 verifies the user's identity based on one or more of the provided user data points and/or values, including the user's name, the user's address, the user's phone number, current location data obtained from the user's device, and/or identification data from official or government documents, such as captured image data from the user's identification card, driver's license, passport, or the like.) ; 
or (2) the received user name substantially matches the additional trusted name or the received user address substantially matches the additional trusted address, and the user successfully accesses a prepared URL from a geo-location corresponding to the additional trusted address. 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Kumar, Toomim, Prasad and Uhr to include: and then extracting a trusted name, and a trusted address from a government-issued identification document and successfully matching the name or address. One would have been motivated to provide users with means to capture and submit an image of government ID (e.g., driver’s license) as a further proof of user identity for financial transactions.  (See Kumar [0038].)






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD LONG whose telephone number is (571)272-8961.  The examiner can normally be reached on Monday to Friday, 9 AM - 6  PM EST (Alternate Fridays).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD LONG/
Examiner, Art Unit 2439



/LUU T PHAM/               Supervisory Patent Examiner, Art Unit 2439